DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 12, 14 and 19-20is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinyua et al. (U.S. 9,319,011).
Regarding claims 1, 14 and 19, Kinyua et al. (hereinafter, Ref~011) discloses (please see Figures 1-5 and related text for details) a class-D amplifier/method, comprising: 
an input circuit (combined node 112A/11B of Fig. 1) configured to receive an analog input signal (VIN) and a feedback signal (VFB), and output an analog error signal (output signal from said combined node) based on the analog input signal and the feedback signal; an 
analog-to-digital converter (ADC 110 of Fig. 1) configured to convert the analog error signal into a digital signal in a phase domain; 
a digital control circuit (120 of Fig. 1) configured to generate a digital control signal based on the digital signal in the phase domain; 
an output circuit (130/150 of Fig. 1) configured to generate an amplified output signal based on the digital control signal; and 
meeting claims 1, 14 and 19.  
	Regarding claim 7, Ref~011 discloses the amplifier of claim 1, wherein the digital control circuit includes a digital filter configured to receive the phase signal as seen/expected, meeting claim 7.  
	Regarding claim 8, Ref~011 discloses the amplifier of claim 7, wherein the digital filter includes a loop filter having an equivalent Laplace transfer function with at least one zero and one pole as expected/described in col. 7, meeting claim 8.  
	Regarding claim 9, Ref~011 discloses the amplifier of claim 1, wherein the feedback circuit includes a voltage divider (164/166 of Fig. 1) as seen/expected, meeting claim 9.  
	Regarding claims 10 and 20, Ref~011 discloses the amplifier of claim 9, wherein the feedback circuit includes a filter as seen/expected including (not-shown, but mentioned) an output filter, meeting claims 10 and 20.  
	Regarding claim 12, Ref~011 discloses the amplifier of claim 1, wherein the analog input signal is a differential input signal, and wherein the amplified output signal is a differential output signal as seen/expected, meeting claim 12.  

Allowable Subject Matter
Claims 2-6, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
Claims 15-18 are allowed.

Claims 15-18 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “an analog-to-digital converter (ADC) including a voltage controlled oscillator (VCO) configured to receive the analog error signal and output a frequency signal based on the analog error signal” structurally and functionally interconnected with other limitations in the manner as cited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843